
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 282
        [EPA-R10-UST-2019-0363; FRL-10003-27-Region 10]
        Idaho: Final Approval of State Underground Storage Tank Program Revisions, Codification, and Incorporation by Reference
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Pursuant to the Resource Conservation and Recovery Act (RCRA or Act), the Environmental Protection Agency (EPA) is proposing to approve revisions to the State of Idaho's Underground Storage Tank (UST) program submitted by the State. This action is based on EPA's determination that the State's revisions satisfy all requirements for UST program approval. This action also proposes to codify Idaho's State program as revised by Idaho and approved by the EPA and to incorporate by reference the State regulations that we have determined meet the requirements for approval. The State's federally-authorized and codified UST program, as revised pursuant to this action, will remain subject to the EPA's inspection and enforcement authorities under sections 9005 and 9006 of RCRA Subtitle I and other applicable statutory and regulatory provisions.
        
        
          DATES:
          Send written comments by February 10, 2020.
        
        
          ADDRESSES:
          Submit your comments by one of the following methods:
          1. Federal eRulemaking Portal: https://www.regulations.gov. Follow the online instructions for submitting comments.
          2. Email: wilder.scott@epa.gov.
          
          3. Mail: Scott Wilder, Enforcement and Compliance Assurance Division (ECAD 20-C04) EPA Region 10, 1200 Sixth Avenue, Suite 155, Seattle, Washington 98101.
          4. Hand Delivery or Courier: Deliver your comments to Scott Wilder, Enforcement and Compliance Assurance Division (ECAD 20-C04), EPA Region 10, 1200 Sixth Avenue, Suite 155, Seattle, Washington 98101.
          
            Instructions: Direct your comments to Docket ID No. EPA-R10-UST-2019-0363. The EPA's policy is that all comments received will be included in the public docket without change and may be available online at https://www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through https://www.regulations.gov, or email. The federal https://www.regulations.gov website is an “anonymous access” system, which means the EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an email comment directly to the EPA without going through https://www.regulations.gov, then your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the internet. If you submit an electronic comment, then the EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If the EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, then the EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses.
          You can view and copy the documents that form the basis for this action and associated publicly available materials from 8:30 a.m. to 4:00 p.m. Monday through Friday at the following location: EPA Region 10, 1200 Sixth Avenue, Seattle, Washington 98101, phone number (206) 553-6693. Interested persons wanting to examine these documents should make an appointment with the office at least 2 days in advance.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Scott Wilder, (206) 553-6693, Region 10, Enforcement and Compliance Assurance Agreement, EPA Region 10, 1200 Sixth Avenue, Seattle, Washington, 98101, email address: wilder.scott@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information, see the direct final rule published in the “Rules and Regulations” section of this Federal Register.
        
          Authority:This rule is issued under the authority of Sections 2002(a), 9004, and 7004(b) of the Solid Waste Disposal Act, as amended, 42 U.S.C. 6912, 6991c, 6991d, and 6991e.
        
          Dated: November 27, 2019. 
          Chris Hladick,
          Regional Administrator, EPA Region 10.
        
      
      [FR Doc. 2019-28391 Filed 1-9-20; 8:45 am]
       BILLING CODE 6560-50-P
    
  